Exhibit 10.1.10

 

PACIFIC CAPITAL BANCORP

 

1984 AMENDED AND RESTATED STOCK OPTION PLAN

 

INDEX

 

ARTICLE NO.


--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

   COMMENCING
ON PAGE


--------------------------------------------------------------------------------

1.    PURPOSE    2 2.    ADMINISTRATION    2 3.    PARTICIPANTS    3 4.    THE
SHARES    3 5.    GRANT, TERMS AND CONDITIONS OF OPTIONS    4 6.    ADJUSTMENT
OF AND CHANGES IN THE SHARES    6 7.    LISTING OR QUALIFICATION OF SHARES    8
8.    BINDING EFFECT OF CONDITIONS    8 9.    AMENDMENT AND TERMINATION OF THE
PLAN    8 10.    EFFECTIVENESS OF THE PLAN    8 11.    PRIVILEGES OF STOCK
OWNERSHIP; SECURITIES LAW COMPLIANCE; NOTICE OF SALE    8 12.    INDEMNIFICATION
   9 13.    INFORMATION TO OPTIONEES    9



--------------------------------------------------------------------------------

PACIFIC CAPITAL BANCORP

1984 AMENDED AND RESTATED STOCK OPTION PLAN

 

1. PURPOSE

 

The purpose of this Amended and Restated Stock Option P1an (the “Plan”) of
Pacific Capital Bancorp (“Pacific Capital”) and its Affiliates (hereinafter
collectively referred to as the “Company”) is to secure for the Company and its
shareholders the benefits of the incentive inherent in the ownership of Common
Stock of Pacific Capital by those directors, 1/officers and employees of the
Company who will share responsibility for the future growth and success of the
Company.

 

The word “Affiliate”, as used in this Plan, means any bank or corporation in an
unbroken chain of banks or corporations beginning or ending with the Company, if
at the time of the granting of the option, each such bank or corporation other
than the last in the chain owns stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
banks or corporations in the chain.

 

2. ADMINISTRATION

 

The following provisions shall govern the administration of the Plan:

 

(a) The Plan shall be administered by a committee of the Board of Directors duly
appointed by the Board (the “Committee”) composed of two (2) or more directors,
each of whom is a “disinterested person” within the meaning of Rule l6b-3 under
the Securities Exchange Act of 1934, as amended (the “1934 Act”) , or successor
rule or regulation, i.e. each Committee member has not, during the one year
prior to service as a Committee member, received the grant of an option under
the Plan or any other plan of the Company, except that participation in a
formula plan meeting the conditions of Rule 16b-3 under the 1934 Act shall not
disqualify a director from being a “disinterested person.”

--------------------------------------------------------------------------------

1/ For purposes of this Plan, any and all references to “director” or
“directors” relate only to the following directors of the Company who, on March
27, 1984, were granted a one-time stock option under this Plan: Charles E.
Bancroft, Howard S. Bucquet, Andrew Church, June C. Duran-Stock, Lewis L.
Fenton, Gerald T. Fry, James L. Gattis, Stanley R. Haynes, D. Vernon Horton,
William J. Keller, Clayton C. Larson, William S. McAffee, William H. Pope,
Harold F. Saunders, Robert B. Sheppard, Jean. L. Thomas; and Clyn Smith, Jr. who
was granted a one-time stock option under this Plan on February 26, 1985; and
Thomas M. Merrill who was granted a one-time stock option under this Plan on
August 26, 1986; Gene DiCicco, Hubert W. Hudson, Dean H. Johnson, Robert L.
Nyberg and William K. Sambrailo, who were granted one-time stock options under
this Plan on November 7, 1990.

 

The above-referenced directors were declared ineligible to receive further
grants of options under the Plan and, accordingly, no further options were
granted or will be granted to the above-referenced directors or any other
non-employee directors of the Company pursuant to the terms of this Plan.

 

2



--------------------------------------------------------------------------------

The Board of Directors may from time to time remove members from or add members
to the Committee. Vacancies on the Committee, however caused, shall be filled by
the Board of Directors. The Board of Directors shall designate a Chairman and
Vice-Chairman of the Committee from among the Committee members. Acts of the
Committee (i) at a meeting, held at a time and place and in accordance with
rules adopted by the Committee, at which a quorum of the Committee is present
and acting, or (ii) reduced to and approved in writing by a majority of the
members of the Committee, shall be the valid acts of the Committee.

 

(b) The Company shall effect the grant of options under the Plan by execution of
instruments in writing in a form approved by the Committee. Subject to the
express terms and conditions of the Plan and the terms of any option outstanding
under the Plan, the Committee shall have full power to construe the Plan and the
terms of any option granted under the Plan, to prescribe, amend or rescind rules
and regulations relating to the Plan or such options and to make all other
determinations necessary or advisable for the administration of the Plan,
including, without limitation, the power to: (i) determine which persons meet
the requirements of Section 3 hereof for selection as participants in the Plan
and which persons are considered to be “employees” for purposes of the Internal
Revenue Code of 1986, as amended (the “Code”), and therefore eligible to receive
incentive stock options under the Plan; (ii) determine to whom of the eligible
persons, if any, options shall be granted under the Plan; (iii) establish the
terms and conditions required or permitted to be included in every option
agreement or any amendments thereto, including whether options to be granted
thereunder shall be “incentive stock options,” as defined in the Code, or
“nonstatutory stock options”; (iv) specify the number of shares to be covered by
each option; (v) in the event a particular option is to be an incentive stock
option, determine and incorporate such terms and provisions, as well as
amendments thereto, as shall be required in the judgment of the Committee, so as
to provide for or conform such option to any change in any law, regulation,
ruling or interpretation applicable thereto; (vi) determine the fair market
value of shares of Pacific Capital Common Stock used by an optionee to exercise
options pursuant to Section 5(b) hereof; and (vii) make all other determinations
deemed necessary or advisable for administering the Plan. The determination of
the foregoing matters by the Committee shall be conclusive.

 

3. PARTICIPANTS

 

Participants in the Plan shall be those directors, officers and employees of the
Company to whom options may be granted from time to time.

 

4. THE SHARES

 

The shares of no par value common stock of Pacific Capital (the “Common Stock”)
reserved for issuance under the Plan (the “Shares”) shall consist of 437,844
Shares of Pacific Capital Common Stock or the number and kind of Shares of
Common Stock or other securities which shall be substituted for such Shares or
to which such Shares shall be adjusted as provided in Section 6. The Shares
subject to the Plan may be set aside out of the authorized but unissued shares
of Common Stock of Pacific Capital not reserved for any other purpose or out of
shares of Common Stock subject to an option which, for any reason, terminates
unexercised as to the Shares.

 

3



--------------------------------------------------------------------------------

5. GRANT, TERMS AND CONDITIONS OF OPTIONS

 

Options may be granted at any time prior to the termination of the Plan to
directors, officers and other employees of the Company who, in the judgment of
the Committee, contribute to the successful conduct of the operation of the
Company through their judgment, interest, ability and special efforts; provided,
however, that: (i) the aggregate initial fair market value of the stock
(determined as of the date the option is granted) that may be acquired by any
one officer or employee pursuant to all incentive stock options granted under
the Plan after 1986 that are exercisable for the first time during any one
calendar year (taking into account all incentive stock options under any stock
option plans of the Company, and of its Affiliates and any predecessor of any
such corporation) shall not exceed $100,000; (ii) except in the case of
termination by death or disability or cause, as set forth in Section 5(c) below,
the granted option must be exercised by the optionee no later than three (3)
months after any termination of office or employment with the Company and said
office or employment must have been continuous since the granting of the option.
In addition, options granted pursuant to the Plan shall be subject to the
following terms and conditions:

 

(a) Option Price. The purchase price (the “Option Price”) under each option
shall be not less than one hundred percent (100%) of the fair market value of
the Shares subject thereto on the date the option is granted, as such value is
determined by the Committee. The fair market value of such stock shall be
determined in accordance with any reasonable valuation method, including the
valuation methods described in Treasury Regulation Section 20.2031-2. If,
however, an employee owns stock of the Company possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
the Option Price of any incentive or nonstatutory stock option granted to such
optionee shall be not less than one hundred ten percent (110%) of such fair
market value at the time such option is granted.

 

(b) Duration and Exercise of Options. Each option shall vest in such manner and
at such time at the rate of at least 20% per year up to but not exceeding five
(5) years from the date the option is granted as the Committee shall determine
in its sole discretion; provided, however, that no option or portion thereof
shall vest until at least six (6) months following the date of grant; provided
also, however, that the Committee may accelerate the time of exercise of any
option in accordance with Section 6 hereof. Each option may be exercised for a
period of one hundred twenty (120) months from the date of grant, subject to the
vesting provisions set forth herein. The termination of the Plan shall not alter
the maximum duration, the vesting provisions, or any other term or condition of
any option granted prior to the termination of the Plan.

 

With respect to incentive stock options granted to a participant under the Plan
in any calendar year, the Company may grant a participant incentive stock
options to purchase Shares having more than $l00,000 in initial aggregate fair
market value (determined at the times the options are granted), subject to the
$100,000 limitation set forth in this paragraph applicable to each year in which
such options first become exercisable. The optionee may exercise, during a
calendar year, an incentive stock option granted after 1986 only to the extent
that the aggregate initial fair market value of the Shares that may be acquired
pursuant to the option (or portion thereof) and all other incentive stock
options granted after 1986 that are first exercisable by the optionee during the
calendar year does not exceed $100,000 (taking into account all incentive stock
options granted under any stock option plan of the Company or any Affiliate of
the Company, or any predecessor of any such corporation). If permitted under
regulations promulgated by the Treasury Department or by a ruling of the
Internal Revenue Service, the optionee may choose among the options granted
under the Plan that are otherwise first exercisable by the optionee in a
calendar year those options the optionee wishes to exercise subject to the
$100,000 limitation. If such a choice is not permitted (as determined by the
Committee, in its sole discretion), the optionee may exercise an incentive stock
option in a

 

4



--------------------------------------------------------------------------------

calendar year, either in whole or in part, only if the aggregate initial fair
market value of the shares that the optionee may acquire under incentive stock
options that were granted after 1986 prior to the first mentioned option and
which first became exercisable in such year (without regard to the $100,000
limitation) does not exceed $100,000. If an optionee does not exercise an
incentive stock option (or portion thereof) that is first exercisable in a
calendar year under the $100,000 limitation, the optionee may exercise that
option (or portion hereof) in subsequent years without regard to the $100,000
limitation.

 

To the extent the right to purchase Shares has vested under an optionee’s stock
option agreement, options may be exercised from time to time by delivering
payment in full at the Option Price for the number of Shares being purchased by
either (i) cash, certified check, official bank check or the equivalent thereof
acceptable to Pacific Capital; or (ii) shares of Pacific Capital Common Stock
with a fair market value as of the date of exercise equal to the Option Price;
or (iii) shares of Pacific Capital Common Stock with a fair market value as of
the date of exercise less than the full amount of the Option Price plus cash,
certified check, official bank check or the equivalent thereof acceptable to
Pacific Capital equal to the remaining amount of the Option Price; together with
written notice to the Secretary of Pacific Capital identifying the option or
part thereof being exercised and specifying the number of Shares for which
payment is being tendered. Pacific Capital shall deliver to the optionee, which
delivery shall be not less than fifteen (15) days and not more than thirty (30)
days after the giving of such notice, without transfer or issue tax to the
optionee (or other person entitled to exercise the option) at the principal
office of Pacific Capital, or such other place as shall be mutually acceptable,
a certificate or certificates for such Shares dated the date the options were
validly exercised; provided, however, that the time of such delivery may be
postponed by Pacific Capital for such period as may be required for it with
reasonable diligence to comply with any requirements of law. If an option covers
incentive and nonstatutory stock options, separate stock certificates shall be
issued; one or more for stock acquired upon exercise of the incentive stock
options and one or more for the stock acquired upon exercise of the nonstatutory
stock options. If the Option Price is satisfied in whole or in part by delivery
of Pacific Capital Common Stock, separate stock certificates shall be issued,
one or more for the number of Shares of stock received equal to the number of
shares of Pacific Capital Common Stock delivered and one or more for the
remainder of the Shares received upon exercise.

 

(c) Termination of Employment of Officer or Director Status. Upon the
termination of an optionee’s status as an employee, officer or director of the
Company, his or her rights to exercise any option held at termination shall be
only as follows:

 

DEATH OR DISABILITY: If an optionee’s employment or status as an officer or
director is terminated by death or disability, such optionee or such optionee’s
qualified representative (in the event of the optionee’s mental disability) or
the optionee’s estate (in the event of optionee’s death) shall have the right
for a period of twelve (12) months following the date of such death or
disability to exercise the option to the extent the optionee was entitled to
exercise such option on the date of the optionee’s death or disability, provided
the actual date of exercise is in no event after the expiration of the term of
the option.

 

An optionee’s “estate” shall mean the optionee’s legal representative or any
person who acquires the right to exercise an option by reason of the optionee’s
death.

 

CAUSE: If an employee, officer or director is determined by the Board of
Directors to have committed an act of embezzlement, fraud, dishonesty, breach of
fiduciary duty to the Company, or to have deliberately disregarded the rules of
the Company which resulted in loss, damage or injury to the Company, or if an
optionee makes any unauthorized disclosure of any of the secrets or confidential
information of the Company, induces any client or customer of the

 

5



--------------------------------------------------------------------------------

Company to breach any contract with the Company or induces any principal for
whom the Company acts as agent to terminate such agency relations, or engages in
any conduct which constitutes unfair competition with the Company, or if any
optionee is removed from any office of the Company by any regulatory agency, the
optionee shall be entitled to exercise, for a period of 30 days after
termination of employment or officer or director status, any previously granted
option, whether or not after termination of employment or officer or director
status, the optionee may receive payment from the Company for vacation pay, for
services rendered prior to termination, for services for the day on which
termination occurred, for salary in lieu of notice, or for other benefits. For
the purposes of this paragraph, termination of employment or officer or director
status shall be deemed to occur at the time the Company dispatches notice or
advice of termination to the optionee and not upon the optionee’s receipt of
such notice or advice.

 

OTHER REASONS: If an optionee’s employment or status as an officer or director
is terminated for any reason other than those mentioned above under “Death or
Disability” and “Cause”, the optionee may, within three (3) months following
such termination, exercise the option to the extent such option was exercisable
by the optionee on the date of termination of the optionee’s employment or
status as an officer or director, provided the date of exercise is in no event
after the expiration of the term of the option.

 

(d) Transferability of Options. Each option shall be transferable only by Will
or the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined, by the Internal Revenue Code or Title I of the
Employment Retirement Income Security Act, or the rules thereunder, and shall be
exercisable during the optionee’s lifetime only by the optionee.

 

(e) Other Terms and Conditions. Options may also contain such other provisions,
which shall not be inconsistent with any of the foregoing terms, as the
Committee shall deem appropriate. No option, however, nor anything contained in
the Plan, shall confer upon any optionee any right to continue in the employ or
in the status as an officer or director of the Company, nor limit in any way the
right of the Company to terminate an optionee’s employment or status as an
officer or director at any time.

 

(f) Use of Proceeds from Stock. Proceeds from the sale of Shares pursuant to the
exercise of options granted under the Plan shall constitute general funds of
Pacific Capital.

 

(g) Rights as a Shareholder. The optionee shall have no rights as a shareholder
with respect to any Shares until the date of issuance of a stock certificate for
such Shares. No adjustment shall be made for dividends or other rights for which
the record date is prior to the date of such issuance, except as provided in
Section 6 hereof.

 

(h) Withholding. The Company shall have the right upon the exercise of an option
to deduct any sums required to be withheld under federal, state or local tax
laws or regulations. The Company may condition the issuance of Shares upon
exercise of any option upon the payment by the optionee of any sums required to
be withheld under applicable laws or regulations. The Company has no duty to
advise any optionee of the existence of any tax or any amounts which may be
withheld.

 

6. ADJUSTMENT OF AND CHANGES IN THE SHARES

 

In the event the shares of Pacific Capital, as presently constituted, shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of Pacific Capital or of another corporation (whether by reason
of reorganization, merger, consolidation, recapitalization, reclassification,
split-up, combination of shares, or otherwise) or if the number of shares of
Common Stock of Pacific Capital shall be increased through the payment of a
stock

 

6



--------------------------------------------------------------------------------

dividend or through a stock split, there shall be substituted for or added to
each share of Common Stock of Pacific Capital theretofore appropriated or
thereafter subject or which may become subject to an option under the Plan, the
number and kind of shares of stock or other securities into which each
outstanding share of Common Stock of Pacific Capital shall be so changed, or for
which each share shall be exchanged, or to which each such share shall be
entitled, as the case may be. In addition, the Committee shall make appropriate
adjustment in the number and kind of shares as to which outstanding options, or
portions thereof then unexercised, shall be exercisable, so that any optionee’s
proportionate interest in Pacific Capital by reason of his or her rights under
unexercised portions of such options shall be maintained as before the
occurrence of such event. Such adjustment in outstanding options shall be made
without change in the total price to the unexercised portion of the option and
with a corresponding adjustment in the option price per share.

 

In the event of a dissolution or liquidation of Pacific Capital, every option
granted hereunder shall terminate immediately prior to the consummation of such
proposed action. In the event of a merger or consolidation in which Pacific
Capital is not the surviving or resulting corporation, (other than a merger or
consolidation solely for the purpose of charter migration), every option
outstanding hereunder shall be assumed on its terms and conditions, both as to
the number of Shares and otherwise, by the surviving or resulting corporation or
a parent or subsidiary of the surviving or resulting corporation; provided,
however, that if the surviving or resulting corporation does not provide for
such assumption or substitution of equivalent options, the optionee shall have
the right immediately prior to such merger or consolidation in which Pacific
Capital is not the surviving or resulting corporation to notification thereof as
soon as practicable and, thereafter, to exercise the optionee’ s option to
purchase Shares subject thereto to the extent of any unexercised portion of the
option, regardless of the vesting provisions of Sections 5(b) and 5(e) hereof,
for a period of thirty (30) days from the date of such notice, after which
period the option or options shall terminate. This right of exercise shall be
conditioned upon the execution of a final plan of dissolution or liquidation or
a definitive agreement of merger or consolidation.

 

No right to purchase fractional shares shall result from any adjustment in
options pursuant to this Section 6. In case of any such adjustment, the Shares
subject to the option shall be rounded down to the nearest whole share. Notice
of any adjustment shall be given by Pacific Capital to each holder of an option
which was in fact so adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of the Plan.

 

To the extent the foregoing adjustments relate to stock or securities of Pacific
Capital, such adjustments shall be made by the Committee, whose determination in
that respect shall be final, binding and conclusive.

 

Except as expressly provided in this Section 6, an optionee shall have no rights
by reason of any of the following events:

 

(1) subdivision or consolidation of shares of stock of any class; (2) payment of
any stock dividend; (3) any other increase or decrease in the number of shares
of stock of any class; (4) any dissolution, liquidation, merger, consolidation,
spin-off of assets or stock of another corporation. Any issue by the Company of
shares of stock of any class, or securities convertible into shares of any
class, shall not affect the number or price of shares of Common Stock subject to
the option, and no adjustment by reason thereof shall be made.

 

The grant of an option pursuant to the Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

 

7



--------------------------------------------------------------------------------

7. LISTING OR QUALIFICATION OF SHARES

 

All options granted under the Plan are subject to the requirement that if at any
time Pacific Capital shall determine in its discretion that the listing or
qualification of the Shares subject thereto on any securities exchange or under
any applicable law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of or in connection with the
issuance of Shares under the option, the option may not be exercised in whole or
in part unless such listing, qualification, consent or approval shall have been
effected or obtained free of any condition not acceptable to Pacific Capital.

 

8. BINDING EFFECT OF CONDITIONS

 

The conditions and stipulations herein contained, or in any option granted
pursuant to the Plan shall be, and constitute, a covenant running with all of
the Shares acquired by the optionee pursuant to this Plan, directly or
indirectly, whether the same have been issued or not, and those Shares owned by
the optionee shall not be sold, assigned or transferred by any person save and
except in accordance with the terms and conditions herein provided, and the
optionee shall agree to use best efforts to cause the officers of the Company to
refuse to record on the books of Pacific Capital any assignment or transfer made
or attempted to be made except as provided in the Plan and to cause said
officers to refuse to cancel old certificates or to issue or deliver new
certificates therefor where the purchaser or assignee has acquired certificates
or the Shares represented thereby, except strictly in accordance with the
provisions of the Plan.

 

9. AMENDMENT AND TERMINATION OF THE PLAN

 

The Committee shall have complete power and authority to terminate or amend the
Plan; provided, however, that the Committee shall not, without the approval of
the shareholders of Pacific Capital: (i) materially increase the benefits
accruing to participants under the Plan; (ii) materially increase the number of
securities which may be issued under the Plan; or (iii) materially modify the
requirements as to the class of employees, officers or directors eligible to
receive options under the Plan. Except as provided in Section 6, no termination,
modification or amendment of the Plan may, without the consent of the optionee,
adversely affect the rights of the optionee under any previously granted option.
Unless the Plan shall have been terminated by action of the Board of Directors
prior thereto, the Plan shall terminate on March 27, 1994.

 

10. EFFECTIVENESS OF THE PLAN

 

The Plan shall become effective only upon approval by the Board of Directors.
The grant of any options pursuant to the Plan shall be conditioned upon the
Registration of the Shares with the Securities and Exchange Commission and
Qualification of the offer and sale of the Shares pursuant to the Plan with the
Commissioner of Corporations of the State of California, unless in the opinion
of counsel to Pacific Capital such Registration or Qualification is not
necessary.

 

11. PRIVILEGES OF STOCK OWNERSRIP; SECURITIES LAW COMPLIANCE; NOTICE OF SALE

 

No optionee shall be entitled to the privileges of stock ownership as to any
Shares not actually issued and delivered to the optionee. No Shares shall be
purchased upon the exercise of any option unless and until any applicable
requirements of any regulatory agencies having jurisdiction and of any exchanges
upon which the Common Stock of Pacific Capital may be

 

8



--------------------------------------------------------------------------------

listed shall have been satisfied. Pacific Capital shall diligently endeavor to
comply with all applicable securities laws before any options are granted under
the Plan and before any Shares are issued pursuant to the exercise of such
options. The optionee shall give Pacific Capital notice of any sale or other
disposition of any such Shares not more than five (5) days after such sale or
other disposition.

 

12. INDEMNIFICATION

 

Pacific Capital shall indemnify its “agents”, as defined in Section 317 of the
California Corporations Code, to the full extent permitted by Section 317, as
amended from time to time, or as permitted by any successor statute to Section
317, and by the Pacific Capital Articles of Incorporation.

 

13. INFORMATION TO OPTIONEES

 

Pacific Capital shall provide to each optionee during the period for which he or
she has one or more options outstanding, copies of all annual reports and other
information which are provided to all shareholders of Pacific Capital. Pacific
Capital shall not be required to provide such information to directors or key
employees whose duties in connection with the Company assure their access to
equivalent information.

 

9